      CASE 0:20-cv-01302-WMW-DTS Document 32 Filed 06/08/20 Page 1 of 2




June 8, 2020



Via CM-ECF

The Honorable Wilhelmina M. Wright
United States District Court
334 Federal Building
316 N. Robert Street
Saint Paul, Minnesota 55101

Re:     Goyette et al. v. City of Minneapolis et al.
        Court File No. 0:20-cv-01302-WMW-DTS

Dear Judge Wright:

As directed during today’s motion hearing, Plaintiffs submit enclosed documents for filing:

1.     An Order issued June 5, 2020, by the United States District Court for the District of
       Colorado granting in part a motion for temporary restraining order in the matter Agazi Bay,
       et al. v. City of Denver, Court File No. 1:20-cv-01616-RBJ. This Order is offered as
       supplemental authority in support of Plaintiffs’ Motion for Temporary Restraining Order
       (Dkt. 5).

2.     The Supplemental Declaration of Pari I. McGarraugh in Support of Motions for Temporary
       Restraining Order and Class Certification and its exhibits.

Please note that the e-filed version of the Declaration does not have live links to the video exhibits
because, for technological reasons, we are not able to effectively file a live-linked PDF through
the CM-ECF system. I will separately email chambers a ShareFile link so that the live-linked
document can be downloaded. Please let me know if you have difficulty accessing the document
or its linked exhibits. I am happy to arrange hand delivery of a flash drive containing these video
files if it would be useful to the Court.

Please also be aware that the Declaration reflects the case caption prior to our filing of the
Amended Complaint because the declaration, including the technical work of embedding live
links, was prepared before the Amended Complaint was filed. We are happy to provide a version
of the Declaration on the current caption as soon as one can be prepared.
     CASE 0:20-cv-01302-WMW-DTS Document 32 Filed 06/08/20 Page 2 of 2




June 8, 2020
Page 2


                                        Sincerely,

                                        FREDRIKSON & BYRON, P.A.

                                        /s/ Pari I. McGarraugh

                                        Pari I. McGarraugh
                                        Direct Dial: 612.492.7480
                                        Email: pmcgarraugh@fredlaw.com
Enclosures

cc: All counsel of record via CM-ECF
